SIMPSON, J.
— This is an appeal from the judgment of the court on a motion for summary judgment against the appellees; the money in dispute being deposited in *378court. The appellees were employed hy appellants as attorneys in certain cases, and entered into the written agreement which is copied in the statement of this case. After a litigation which extended over 13 years, and after the case had been in the Supreme Court three times, a suggestion was made by the appellees to the attorney for the other parties that they had better make a proposition for compromise. There is some difference oí recollection between the appellees and counsel for the opposite parties as to just what Mr. Gunter said his clients would be willing to take in compromise. However, a proposition was made by opposing counsel, he agreeing to recommend it to his clients, and Mr. Gunter agreeing to recommend its acceptance to his clients; and he states that he presented the matter to his clients, and told them that it was a matter for them to determine, and that if they thought it a good business venture he would recommend their acceptance. But his clients thought one of the parties should pay $5,000 more than the proposition was for him to pay. Consequently this proposition was rejected; but the clients of appellees continued the negotiations, and finally agreed on a compromise by which they received $2,500 more than was first proposed — the whole amount received by them being $47,500. Mr. Gunter testifies that at the time of his presenting the first proposition of compromise he told his clients that he did not propose to lose a dollar of his fee; and his client states that he replied: “Yes, you will; because we have a contract with you.” Subsequently they had other conversations about the fee, and it Avas finally agreed that said Gunters should retain $4,750, being 10 per centum on the collection, and should deposit $5,250 in court, subject to the decision of the court.
*379No question is raised as to the validity of the contract between attorney and client, but the same is treated by both parties as a valid and binding agreement. It is true, as contended by appellees, that it is a principle of law that if A. employs B. to do a certain work for a fixed compensation, and after the service has in part performed A. either discharges B. or takes such action as to render it impossible for B. to perform the remaining part of the service, while B. cannot recover on the contract, yet he may recover on a quantum meruit for the services which have been rendered under the contract. 2 Parsons on Contracts (9th Ed.) p. 678, *523; 7 Am. & Eng. Ency. Law (2d Ed.) 151, 152; Worthington v. McGarry, 149 Ala. 251, 42 South. 989, 990. This principle has been applied to the relation of attorney and client. —Webb v. Trescony, 76 Cal. 621,18 Pac. 796; Alcorn v. Butler, 9 Tex. 56; Majors v. Hickman, B Bibb (Ky.) 217; Town of Mt. Vernon v. Patton, 94 Ill. 65; Brodie v. Watkins, 33 Ark. 545, 34 Am. Rep. 49; Western U. Tel. Co. v. Semmes & Clark, 73 Md. 9, 20 Atl. 127; Carey v. Guent, 59 Barb. (N. Y.) 574; Quint & Hardy v. Ophir Silver Mining Co., 4 Nev. 304; Hill v. Cunningham, 25 Tex. 25; Millard v. Jordan, 76 Mich 131, 42 N. W. 1085; French v. Cunningham, 149 Inch 632, 49 N. E. 797.
Some of the bases hold that the attorney is entitled to recover the full amount according to contract, while others hold that he can recover only on a quantum meruit what his services are shown to be worth, and that in estimating the compensation it is proper to look to the contract for a measure. It is also axiomatic that the parties themselves may agree to a modification of the contract, and if there is no such agreement about compensation the laAv will imply an agreement to pay for what work is done. 15 Am. & Eng. Ency. Law (2d *380Ed.) p. 1092. While in the present case it is not shown that the compromise was made by the client in .opposition to the advise of his attorney, yet there was evidence tending to show that the attorney distinctly reserved his right to full compensation if the client did compromise the case. It is admitted that the services rendered by the attorney were worth the amount claimed, and, giving to the judgment of the court the force and effect of a verdict of a jury, we connot say that this finding was contrary to the evidence.
The Judgment of the court is affirmed.
Tyson, C. J., and Haralson and Henson, JJ., concur.